ORDER

PER CURIAM.
Patrick J. and Charidee M. O’Basuyi appeal from the trial court’s judgment denying them Motion to Compel Arbitration. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion in denying the motion. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).